DETAILED ACTION

Examiner’s Remarks

Applicant’s rewritten claims 16-28 have enablement issues.  Applicant is mixing embodiments and claiming combinations that are not disclosed or are completely inoperative.  
Independent claim 16 includes an orthogonal saw-toothed lateral edge, but then dependent claim 21 claims a trolley system.  There is no disclosure, in either the specification or the drawings, that this is a combination invented by the inventor.
Independent claim 16 includes the feature of an orthogonal saw-toothed lateral edge which digs into the ground after the barrier structure is tipped over to anchor the barrier structure, but then dependent claims 26-27 claim a biadhesive gel applied to the bottom of the shell of the barrier structure.  If biadhesive gel is applied to the bottom of the shell of the barrier structure to affix the barrier structure to a floor, then the barrier structure cannot tip over.  In fact, Applicant’s specification discloses that the biadhesive gel forms a chemical gripper that tends to block any movement of the structure.  
Independent claim 16 includes an orthogonal saw-toothed lateral edge, but then dependent claim 28 claims hidden props.  As disclosed in Applicant’s specification, the hidden props are designed such that the barrier structure is prevented from tipping over (since the hidden props become exposed anchors to anchor the barrier structure, as shown in Applicant’s Figures 25-26), which directly contradicts the design with the orthogonal saw-toothed lateral edge which is designed to allow tipping (as shown in Applicant’s Figure 24).


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, drawn to a barrier structure with orthogonal saw-toothed lateral edge.
Group II, drawn to a barrier structure with trolley system.
Group III, drawn to a barrier structure with biadhesive gel.
Group IV, drawn to a barrier structure with hidden props.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because the groups do not share the same or corresponding technical feature, as detailed above.
If Applicant elects either Group II, Group III, or Group IV, independent claim 16 must be amended to delete any and all limitations with “orthogonal saw-toothed lateral edge”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/               Examiner, Art Unit 3671